  Case 6:20-cv-00008-RSB-BKE Document 11 Filed 04/24/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 ZACCHEUS K. JACKSON,

               Plaintiff,                                 CIVIL ACTION NO.: 6:20-cv-8

        v.


 SGT. MAJETTE; and SGT. WOOD,

               Defendants.


                                          ORDER

       After a careful, de novo review of the entire record, the Court concurs with the Magistrate

Judge’s Report and Recommendation, (doc. 9). Plaintiff did not file objections to the Report and

Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES the above-captioned case for failure to state a

claim upon which relief may be granted, DIRECTS the Clerk of Court to CLOSE this case and

enter the appropriate judgment of dismissal, and DENIES Plaintiff leave to appeal in forma

pauperis.

       SO ORDERED, this 24th day of April, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
